     Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 1 of 13




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF COLORADO

                                            Case No. 1:21-cv-2391
PATRICK MERRITT,
                                            COMPLAINT AND DEMAND FOR
              Plaintiff,                    JURY TRIAL
vs.                                            1. TCPA, 47 U.S.C. § 227
                                               2. FDCPA 15 U.S.C. § 1692 et.
FIRST CONTACT LLC AND GC                          seq.
SERVICES, LP,                                  3. Invasion of Privacy – Intrusion
                                                  Upon Seclusion
              Defendants.

                           COMPLAINT FOR DAMAGES

        Plaintiff, Patrick Merritt (“Plaintiff”), through his attorneys, alleges the

following against First Contact LLC (“First Contact”) and GC Services, LP (“GC”)

(collectively “Defendants”):

                                INTRODUCTION

1.      Count I of Plaintiff’s Complaint is based upon the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that

broadly regulates the use of automated telephone equipment. Among other things,

the TCPA prohibits certain unsolicited marketing calls, restricts the use of

automatic dialers or prerecorded messages, and delegates rulemaking authority to

the Federal Communications Commission (“FCC”).

2.      Count II of Plaintiff’s Complaint is based upon the Fair Debt Collection

Practices Act (“FDCPA”) 15 U.S.C. § 1692. The FDCPA is a federal statute that

                                         -1-
     Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 2 of 13




broadly prohibits persons from engaging in abusive and/or deceptive debt

collection practices.

3.      Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy -

Intrusion upon Seclusion, as derived from § 652B of the Restatement (Second) of

Torts. § 652B prohibits an intentional intrusion, “physically or otherwise, upon the

solitude or seclusion of another or his private affairs or concerns… that would be

highly offensive to a reasonable person.”

                          JURISDICTION AND VENUE

4.      Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq.

and 28 U.S.C. 1331.

5.      Venue is proper pursuant to 28 U.S.C. 1391(b)(1) in that a substantial part

of the events or omissions giving rise to the claim occurred in this District.

6.      Defendants transact business here; personal jurisdiction is established.

                                      PARTIES

7.      Plaintiff is a natural person residing in the State of Colorado.

8.      Defendant First Contact is a debt collector with its principal place of

business in St. Petersburg, Florida 33701. First Contact can be served with process

through its registered agent, CT Corporation System Inc., located at 1010 Dale St

N, Saint Paul, Minnesota 55117.

9.      Defendant GC is a debt collector with its principal place of business located


                                           -2-
  Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 3 of 13




in Houston, Texas. Defendant can be served with process at its Registered Agent,

C T Corporation System, 701 S Carson St., STE 200, Carson City, NV, 89701.

10.    Upon information and belief, Defendants are vendors who place calls for

Credit One Bank, N.A. (“Credit One”) posing as if they are actually Credit One

agents.

11.    Upon information and belief, Defendants are call center debt collectors who

act independently from Credit One Bank using their own agents and equipment to

contact Plaintiff. Defendants are “debt collectors” as defined by the FDCPA, 15

U.S.C. § 1692a(6).

12.    Defendant acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives,

and insurers.

                           PROCEDURAL HISTORY

13.    On or about May 19, 2020, Plaintiff filed a complaint in the United States

District Court in the District of Nevada against Does 1-5 alleging violations of

TCPA, FDCPA, and an Invasion of Privacy – Intrusion Upon Seclusion claim.

14.    Plaintiff named Does 1-5 because Plaintiff’s counsel has learned from prior

matters that Credit One hires third-party vendors for debt collection purposes. These

vendors are the entities that typically place calls to consumers similarly situated as

Plaintiff.


                                          -3-
  Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 4 of 13




15.   On or about July 13, 2020, the court dismissed Plaintiff’s complaint sua

sponte due to the finding that the court and circuit “expressly disapproved” of

naming fictitious defendants.

16.   On or about July 20, 2020, Plaintiff filed a new complaint in the United States

District Court in the District of Nevada against non-party Credit One and Does 1-5

alleging violations of TCPA, FDCPA, and an Invasion of Privacy – Intrusion Upon

Seclusion claim.

17.   Plaintiff named Credit One with the intention of conducting limited discovery

to identify the actual parties responsible for placing the collection calls to his cellular

telephone.

18.   On or about August 13, 2020, Credit One moved to dismiss Plaintiff’s claim

and compel arbitration.

19.   On or about September 28, 2021, the court granted Credit One’s motion and

compelled Plaintiff to arbitration.

20.   During this entire process, Plaintiff’s counsel informally sought the names of

the entities responsible for placing the calls to Plaintiff’s cell phone, but Credit One

refused to identify the entities absent a court or arbitrator compelling them to do so.

21.   On or about October 13, 2020, Plaintiff initiated arbitration proceedings

against non-party Credit One. Plaintiff’s arbitration demand explicitly denied that

the claims against the non-party Does were arbitrable and the purpose of filing the


                                           -4-
  Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 5 of 13




arbitration demand was to learn the identities of the parties responsible for placing

the calls to Plaintiff.

22.    On or about December 29, 2020, Plaintiff and Credit One agreed to stay the

arbitration proceedings pending the ruling from the Supreme Court in Facebook,

Inc. v. Duguid, 141 S. Ct. 1163.

23.    On or about May 12, 2021, and after the Supreme Court’s ruling in Facebook,

the stay of arbitration proceeding was lifted.

24.    On or about July 23, 2020, Credit One provided their initial document

exchange, which identified the Defendants as the parties responsible for making calls

to Plaintiff during the relevant time period.

                          FACTUAL ALLEGATIONS

25.    Defendants are attempting to collect an alleged debt from Plaintiff on behalf

of Credit One.

26.    Upon information and belief, Defendants regularly collect debt on behalf of

original creditors; sometimes identifying themselves by their true identity and other

times using the identity of the creditor that hired them.

27.    In all instances, Defendants are using their own equipment and have control

over their operations.

28.    Upon information and belief, Defendants have a vendor agreement with non-

party Credit One that allows them to collect debt on their behalf.


                                          -5-
  Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 6 of 13




29.   In or around May of 2019, Defendants began placing calls to Plaintiff’s

cellular phone, ending in 0607, in an attempt to collect an alleged debt.

30.   The calls placed by Defendants originated from the following number(s):

877-825-3242, 844-545-3441, 410-600-3235, 844-465-7477, 844-647-4857, 844-

545-3441, 844-465-7477, 844-371-1203, 844-545-3439, 844-371-1205, 844-647-

4859, 844-371-8095, 866-515-5711, 844-371-1197, 844-465-7481, 844-545-3438,

720-583-7918, 866-649-1346, 877-837-0616, 470-233-7094, 866-431-2304, 866-

255-4452, 614-347-0280, 612-547-7112, 720-697-2416, 720-696-8458, 877-493-

4846, 719-733-6988, 970-478-6563, 970-478-6522, 860-509-0926, 732-200-1880,

and 860-509-0926.

31.   Upon information and belief, each time Defendants would call Plaintiff they

falsely represented themselves as Credit One.

32.   On or about July 30, 2019, at 3:23 p.m., Plaintiff missed a call from (877)

825-3242 and called the number back and spoke with one of the Defendants

representatives.

33.   One of the Defendants representatives informed Plaintiff that it was

attempting to collect a debt relating to his Credit One account.

34.   During the call, Plaintiff unequivocally revoked consent to be called any

further. Plaintiff informed Defendants that he recently went through a divorce and

was unable to make a payment and requested that any further communication from


                                         -6-
  Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 7 of 13




Defendants to his cellular phone cease.

35.    Despite Plaintiff’s request not to be contacted on his cellular phone any

further, Defendants continued to contact Plaintiff with calls to his cellular telephone

multiple times a day for almost six (6) months.

36.   Between July 30, 2019, and February 19, 2020, Defendants called Plaintiff

no less than SEVEN-HUNDRED AND THREE (703) times, with Defendants

calling Plaintiff five (5) to seven (7) times a day and occasionally up to eight (8)

times in one day. On one occasion, Defendants called Plaintiff ten (10) times in

one day.

37.   Upon information and belief, out of the SEVEN-HUNDRED AND THREE

(703) phone calls placed to Plaintiff’s cellular telephone, Defendant First Contact

placed FIVE HUNDRED AND SIXTY-ONE (561) of the calls and Defendant

GC placed ONE HUNDRED AND FORTY-TWO (142) of the calls.

38.   Defendants’ calls were excessive and done with the purpose of attempting to

harass Plaintiff into making a payment on the Account. Furthermore, Defendants’

tactic of switching amongst a myriad of phone numbers was done in order to trick

Plaintiff into answering the calls.

39.   Defendants were aware that Plaintiff was dealing with financial issues, but

willfully ignored his situation and his request for Defendants to stop their campaign

of harassing phone calls.


                                          -7-
     Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 8 of 13




40.     Upon information and belief, Defendants placed the collection calls on

behalf of Credit One, posing to be Credit One and hiding their true identity.

41.     Defendants misrepresented and deceived Plaintiff as to their identity.

42.     Defendants placed telephone calls to Plaintiff without a meaningful

disclosure as to their identity.

43.     Upon information and belief, Defendants intentionally and knowingly

refrain from disclosing their true identity so as to try and avoid the requirements of

the FDCPA.

44.     Upon information and belief, Defendants are in the business of collecting

debts owed or due or asserted to be owed or due another.

45.     Defendants’ conduct was done willfully and knowingly.

46.     Upon information and belief, Defendants were calling third parties,

including friends and family, to coerce Plaintiff to make a payment on the Account.

47.     Defendants’ barrage of calls to Plaintiff’s cellphone caused constant

disruption and distraction to his daily life, as well as embarrassment and

humiliation because his phone would ring constantly while he was with family and

friends.

48.     As a result of Defendants’ conduct, Plaintiff has sustained actual damages

including but not limited to, emotional and mental pain and anguish.

//


                                          -8-
     Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 9 of 13




                                       COUNT I
                                    All Defendants
                       Violations of the TCPA, 47 U.S.C. § 227

49.      Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

50.      Defendants violated the TCPA. Defendants’ violations include, but are not

limited to the following:

      a. Within four years prior to the filing of this action, on multiple occasions,

         Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in

         pertinent part, “It shall be unlawful for any person within the United States .

         . . to make any call (other than a call made for emergency purposes or made

         with the prior express consent of the called party) using any automatic

         telephone dialing system or an artificial or prerecorded voice — to any

         telephone number assigned to a . . . cellular telephone service . . . or any

         service for which the called party is charged for the call.

      b. Within four years prior to the filing of this action, on multiple occasions,

         Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s

         cellular telephone using an artificial prerecorded voice or an automatic

         telephone dialing system and as such, Defendants knowing and/or willfully

         violated the TCPA.

//


                                            -9-
 Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 10 of 13




51.   As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled

to an award of five hundred dollars ($500.00) in statutory damages, for each and

every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that

Defendants knowingly and/or willfully violated the TCPA, Plaintiff is entitled to

an award of one thousand five hundred dollars ($1,500.00), for each and every

violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                  COUNT II
                                All Defendants
                           (FDCPA 15 U.S.C. § 1692 et. seq.)

52.   Plaintiff incorporates the foregoing paragraphs as though the same were set

forth at length herein.

53.   The FDCPA prohibits the “use of any business, company, or organization

name other than the true name of the debt collector's business, company, or

organization.” 15 U.S.C. § 1692e(14).

54.   The FDCPA also requires that in its initial communication with a consumer,

a debt collector disclose that the “debt collector is attempting to collect a debt and

that any information obtained will be used for that purpose ….” 15 U.S.C.A. §

1692e(11). See Costa v. Nat'l Action Fin. Servs., 634 F. Supp. 2d 1069, 1075 (E.D.

Cal. 2007) (citing Hosseinzadeh v. M.R.S. Assocs., Inc., 387 F. Supp. 2d 1104,

1112 (C.D. Cal. 2005) finding “‘meaningful disclosure’ presumably requires that

the caller must state his or her name and capacity, and disclose enough information


                                         - 10 -
     Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 11 of 13




so as not to mislead the recipient as to the purpose of the call or the reason the

questions are being asked.”)

55.      Defendants violated 15 U.S.C. § 1692e(14) and 15 U.S.C. § 1692e(11) each

time they contacted Plaintiff because they failed to truthfully and correctly identify

themselves. The Defendants did not inform Plaintiff that they were collecting the

alleged debt on behalf of Credit One, they identified themselves as Credit One.

56.      Additionally, the FDCPA prohibits a debt collector from “causing a

telephone to ring or engaging any person in telephone conversation repeatedly or

continuously with intent to annoy, abuse, or harass any person at the called

number.” 15 U.S.C.A. § 1692d.

57.      The Defendants incessantly called Plaintiff despite the clear revocation of

his consent. The frequency of the phone calls is violative of the FDCPA on its

own.

58.      Defendants’ actions, as described above, were done willfully and

intentionally.

59.      As a result of the foregoing violations of the FDCPA, Defendants are liable

to Plaintiff for actual damages, statutory damages, and attorney’s fees and costs.

//

//

//


                                          - 11 -
 Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 12 of 13




                                      COUNT III
                                    All Defendants
                                  Invasion of Privacy
                              (Intrusion upon Seclusion)

60.      Plaintiff incorporates herein by reference all of the above paragraphs of this

complaint as though fully set forth herein at length.

61.      Defendants violated Plaintiff’s privacy. Defendants’ violations include, but

are not limited to, the following:

      a. Defendants intentionally intruded, physically or otherwise, upon Plaintiff’s

         solitude and seclusion by engaging in harassing phone calls in an attempt to

         collect on an alleged debt despite requests for the calls to cease.

      b. Defendants’ conduct would be highly offensive to a reasonable person as

         Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.

      c. Defendants’ acts, as described above, were done intentionally with the

         purpose of coercing Plaintiff to pay the alleged debt.

62.      As a result of Defendants’ violations of Plaintiff’s privacy, Defendants are

liable to Plaintiff for actual damages. If the Court finds that the conduct is found

to be egregious, Plaintiff may recover punitive damages.

                               PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests judgment be entered against

Defendants for the following:

A.        Declaratory judgment that Defendants violated the TCPA and FDCPA;

                                            - 12 -
 Case 1:21-cv-02391 Document 1 Filed 09/03/21 USDC Colorado Page 13 of 13




B.     Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

       227(b)(3)(C);

C.     Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(B);

D.     Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

E.     Actual and punitive damages for intruding upon Plaintiff’s seclusion;

F.     Costs and reasonable attorneys’ fees pursuant to 15 U.S.C. 1692k(3);

G.     Awarding Plaintiff any pre-judgment and post-judgment interest as may be

       allowed under the law; and

H.     Any other relief that this Honorable Court deems appropriate.

                          DEMAND FOR JURY TRIAL

Please take notice that Plaintiff demands a trial by jury in this action.

                                                   RESPECTFULLY SUBMITTED,

                                                   PRICE LAW GROUP, APC

Date: September 3, 2021                            By: /s/David Chami
                                                   David A. Chami, AZ #027585
                                                   PRICE LAW GROUP, APC
                                                   8245 North 85th Way
                                                   Scottsdale, AZ 85258
                                                   T: 818-600-5515
                                                   F: 818-600-5415
                                                   david@pricelawgroup.com
                                                   Attorneys for Plaintiff
                                                   Patrick Merritt




                                          - 13 -
